Metcalf, J.
The fact that two of the referees owned stock in the Fitchburg Bank, to which one of its debtors, who was in *41good credit and of fair standing, had conveyed shares in the stock of the defendant corporation, as collateral security, does not show that said referees had such an interest in the matter submitted to them as to disqualify them to decide it, even if they had known that the bank held such security. Their interest was too remote and contingent to induce any reasonable suspicion that it could have influenced their decision. It is therefore immaterial whether they were rightly admitted to testify that they did not know that such security was held by the bank.
We cannot hold that the award was properly set aside, for the reason that it is not stated therein that the referees heard the proofs offered by either party. They state in their award that they, “ after due notice, met the several parties and their counsel, and, after hearing their several pleas and allegations,” decide the case. And it is a legal presumption, until the contrary is proved, that referees hear all the legal proofs offered to them by either party. Their omission to state this explicitly in their award is no cause for setting the award aside.
A majority of the court are of opinion that, as to the costs, the award is void for uncertainty. But the other parts thereof are not thereby affected. This is a case in which, though a part of the award is bad, the remainder may be sustained.
Our decision is, that the award be accepted, and that judgment be rendered thereon for the defendants, without costs, unless a motion shall be made and granted, to recommit the award for amendment by the referees, in the single matter of caste.